[Cite as State v. Goins, 2019-Ohio-3135.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                       C.A. No.     18AP0046

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
CHRISTOPHER L. GOINS                                WAYNE COUNTY MUNICIPAL COURT
                                                    COUNTY OF WAYNE, OHIO
        Appellant                                   CASE No.   2017 TR-C 006608

                                 DECISION AND JOURNAL ENTRY

Dated: August 5, 2019



        SCHAFER, Judge.

        {¶1}     Defendant-Appellant, Christopher Goins, appeals the decision of the Wayne

County Municipal Court denying his motion to suppress. We affirm.

                                               I.

        {¶2}     On July 1, 2017, at approximately 1:35 a.m., the Wayne County Communications

Dispatch (“WCC”) issued a dispatch to Dispatcher Lloyd of the Ohio State Highway Patrol. The

WCC dispatch informed Dispatcher Lloyd that a citizen informant had called to report a possible

intoxicated driver leaving the Econo Lodge in Wayne County and heading toward the city of

Wooster in a green Ford truck. Dispatcher Lloyd relayed this information to Trooper Ondick

who was on patrol in the area of the Econo Lodge. Trooper Ondick headed to the location he

believed he would find the truck. Upon observing a green Ford F-150 in the vicinity, Trooper

Ondick initiated a traffic stop of the vehicle. Mr. Goins was identified as the driver of the

vehicle and was ultimately charged with operating a vehicle under the influence in violation of
                                                   2


R.C. 4511.19(A)(1)(a) and R.C. 4511.19(A)(1)(d). Mr. Goins entered a plea of not guilty and

the matter proceeded through the pretrial process.

        {¶3}    Mr. Goins eventually filed a motion to suppress the evidence obtained as a result

of the traffic stop, alleging that Trooper Ondick did not have reasonable suspicion to stop his

vehicle. Following a hearing, the trial court issued a judgment entry determining that Trooper

Ondick had reasonable suspicion to stop Mr. Goins’ vehicle and that the State had sufficiently

demonstrated that the facts precipitating the dispatch justified a reasonable suspicion of criminal

activity validating a brief stop of Mr. Goins’ vehicle.

        {¶4}    Mr. Goins ultimately changed his plea to no contest. The trial court accepted his

plea, found him guilty, and sentenced him to six months in jail and a ten-year license suspension.

Mr. Goins thereafter filed this timely appeal, raising one assignment of error for our review.

                                                  II.

                                        Assignment of Error

        The trial court erred by denying Mr. Goins’ motion to suppress, as there was
        no reasonable suspicion to stop Mr. Goins’ vehicle.

        {¶5}   In his sole assignment of error, Mr. Goins raises two arguments.1 Mr. Goins’

arguments include the contention that the trial court erred when it denied his motion to suppress

evidence because the trial court erred when it admitted the citizen informant’s 9-1-1 call as

evidence. Mr. Goins also argues that that the trial court erred when it denied his motion to

suppress because (1) neither Trooper Ondick nor Dispatcher Lloyd had sufficient knowledge of

the facts precipitating the stop; (2) the State did not present sufficient evidence to sustain the trial

court’s finding of reasonable suspicion; and (3) that even if “there was reasonable suspicion to


        1
         Although App.R. 16(A) requires an appellant to separately argue each assignment of
error, we elect to consider each of Mr. Goins’ arguments.
                                                 3


stop the driver of the ‘green Ford truck’ described by the Wayne County Sheriff’s Office,

Trooper Ondick did not have reasonable suspicion that Mr. Goins’ vehicle was the one that he

was actually dispatched to locate.” We disagree on all points.

A. Authentication of 9-1-1 call

       {¶6}    A recording of the informant’s 9-1-1 call was played in its entirety at the

suppression hearing over Mr. Goins’ objection. Mr. Goins contends, however, that because the

9-1-1 call was not properly authenticated, the trial court should not have considered it.

       {¶7}    The Supreme Court of Ohio has specifically held that “the Rules of Evidence do

not apply to suppression hearings.” State v. Boczar, 113 Ohio St. 3d 148, 2007-Ohio-1251, ¶ 17;

see U.S. v. Matlock, 415 U.S. 164, 172-73 (1974) (“[T]he rules of evidence normally applicable

in criminal trials do not operate with full force at hearings before the judge to determine the

admissibility of evidence.”). Consequently, although certain evidence may be inadmissible at

trial due to a failure to authenticate, a trial court has broad discretion pursuant to Evid.R.

101(C)(1) and 104(A) concerning what evidence to permit during a hearing on a pretrial motion

to suppress. In re C.R., 9th Dist. Medina No. 12CA0078-M, 2013-Ohio-1724, ¶ 24 (Whitmore,

J. concurring in part, and dissenting in part), citing Boczar at ¶ 17 and Hagel, Thomas,

Anderson’s Ohio Criminal Practice and Procedure, Section 24A.501.1, 377 (11th Ed.2005). As

this Court has recognized:

       Were it otherwise, the State would be required to try at least a portion of its case
       to procedural perfection twice; once at the suppression stage and once at the trial
       stage. Out of an abundance of caution, the State would have to procure the
       appearance of every declarant and every custodian at every suppression hearing
       only to recall the same witnesses for trial. The time and expense involved would
       be great. Moreover, such a requirement would conflict with certain practical
       realities and accepted legal principles. Search warrants are repeatedly issued on ex
       parte affidavits containing out-of-court statements of identified and unidentified
       persons. Additionally, absent a demonstrated need for disclosure, the State has a
       privilege to withhold from disclosure the identities of those who give information
                                                 4


       to the police about crimes. The idea that a trial court may reject certain evidence
       at a suppression hearing strictly because it is hearsay or unauthenticated runs
       afoul of the foregoing principles.

(Internal quotations and citations omitted.) In re C.R. at ¶ 24.

       {¶8}    As it is well settled that “judicial officials at suppression hearings ‘may rely on

hearsay and other evidence, even though that evidence would not be admissible at trial[,]’” State

v. Edwards, 107 Ohio St. 3d 169, 2005-Ohio-6180, ¶ 14, quoting Maumee v. Weisner, 87 Ohio

St.3d 295, 298 (1999), we conclude that the trial court did not err when it admitted the citizen

informant’s 9-1-1 call.

B. Reasonable Suspicion

       {¶9}    Mr. Goins next argues that the trial court erred when it determined Trooper

Ondick had reasonable suspicion to stop his vehicle because the State failed to establish the facts

precipitating the dispatch and failed to present any evidence to sustain a finding of reasonable

suspicion.

       {¶10} Appellate review of a trial court’s ruling on a motion to suppress presents a mixed

question of law and fact. State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. “When

considering a motion to suppress, the trial court assumes the role of trier of fact and is therefore

in the best position to resolve factual questions and evaluate the credibility of witnesses.” State

v. Roberts, 110 Ohio St. 3d 71, 2006-Ohio-3665, ¶ 100, citing State v. Mills, 62 Ohio St. 3d 357,

366 (1992). Accordingly, an appellate court must accept a trial court’s findings of fact when

they are supported by competent, credible evidence. Id. However, accepting those facts as true,

the appellate court must independently determine, without deference to the trial court’s

conclusion, whether those facts satisfy the applicable legal standard. Burnside at ¶ 8.
                                                 5


       {¶11} The Fourth Amendment to the United States Constitution, as applied to the states

through the Fourteenth Amendment, and Article I, Section 14 of the Ohio Constitution protect

individuals from unreasonable searches and seizures. The Supreme Court of the United States

established the basic standard for reviewing the propriety of a traffic stop through its holdings in

Terry v. Ohio, 392 U.S. 1 (1968), and Delaware v. Prouse, 440 U.S. 648 (1979). Under the

standard articulated in these cases, “a law enforcement officer may stop a vehicle when the

officer has a reasonable suspicion, based on specific and articulable facts, that an occupant is or

has been engaged in criminal activity.”       State v. Epling, 105 Ohio App. 3d 663, 664 (9th

Dist.1995). “Reasonable suspicion is something less than probable cause.” Id., citing State v.

VanScoder, 92 Ohio App. 3d 853, 855 (9th Dist.1994). In addition, when “analyzing whether

reasonable suspicion existed, this Court looks to the facts available to the officer at the moment

of the seizure or the search and considers whether those facts would warrant a man of reasonable

caution in the belief that the action taken was appropriate.” (Internal citations and quotations

omitted.) State v. Blair, 9th Dist. Summit No. 24208, 2008-Ohio-6257, ¶ 5.              Reasonable

suspicion is based on the totality of the circumstances. See United States v. Cortez, 449 U.S.
411, 417–418 (1981). “Under this analysis, ‘both the content of information possessed by the

police and its degree of reliability’ are relevant to the court’s determination.” Weisner, 87 Ohio

St.3d at 299, quoting Alabama v. White, 496 U.S. 325, 330 (1990).

       {¶12} First, Mr. Goins argues that Trooper Ondick and Dispatcher Lloyd did not have

the requisite knowledge of facts precipitating the dispatch. However, “[w]here an officer making

an investigative stop relies solely upon a dispatch, the state must demonstrate at a suppression

hearing that the facts precipitating the dispatch justified a reasonable suspicion of criminal
                                                 6


activity.” (Emphasis added.) Id. at paragraph one of the syllabus. As the Supreme Court of

Ohio specifically recognized in Weisner:

       The United States Supreme Court has reasoned * * * that the admissibility of the
       evidence uncovered during such a stop does not rest upon whether the officers
       relying upon a dispatch or flyer “were themselves aware of the specific facts
       which led their colleagues to seek their assistance.” It turns instead upon
       “whether the officers who issued the flyer” or dispatch possessed reasonable
       suspicion to make the stop. (Emphasis sic.) [United States v. Hensley, 469 U.S.
221, 231 (1985)] (discussing and applying Whiteley v. Warden, Wyoming State
       Penitentiary, [401 U.S. 560 (1971)], to reasonable suspicion in the context of a
       police flyer). Thus, “[i]f the flyer has been issued in the absence of a reasonable
       suspicion, then a stop in the objective reliance upon it violates the Fourth
       Amendment.” Hensley, 469 U.S. at 232, 105 S.Ct. at 682, * * * .

Weisner at 297. Thus, the issue is whether the WCC dispatcher who issued the original dispatch

possessed reasonable suspicion issuing the dispatch to make the stop and not whether Trooper

Ondick or Dispatcher Lloyd had “the requisite knowledge of facts precipitating the dispatch” as

advocated by Mr. Goins.

       {¶13} Next, Mr. Goins argues that the State did not present sufficient evidence to sustain

a finding of reasonable suspicion. In this case, Trooper Ondick testified that he stopped Mr.

Goins’ vehicle based on the citizen informant’s call. Although the WCC dispatcher did not

testify at the suppression hearing, the 9-1-1 call was admitted as evidence and a trial court may

also consider the testimony of the officer who made the stop when assessing whether the facts

known to the dispatcher were sufficient to justify the stop. See id. at 298.   When the dispatch is

based on information provided by an informant, “the determination of reasonable suspicion will

be limited to an examination of the weight and reliability due that tip. * * * The appropriate

analysis, then, is whether the tip itself has sufficient indicia of reliability to justify the

investigative stop.” Id. at 299. Relevant factors include “the informant’s veracity, reliability,

and basis of knowledge.” Id., citing White at 328. Generally, an anonymous informant is
                                                7


“comparatively unreliable,” and a tip “will generally require independent police corroboration.”

Id. at 300, citing White at 329. On the other hand,

       an identified citizen informant may be highly reliable and, therefore, a strong
       showing as to the other indicia of reliability may be unnecessary: “[I]f an
       unquestionably honest citizen comes forward with a report of criminal activity—
       which if fabricated would subject him to criminal liability—we have found
       rigorous scrutiny of the basis of his knowledge unnecessary.”

Id., quoting Illinois v. Gates, 462 U.S. 213, 233-234 (1983).

       {¶14} Trooper Ondick testified that he initiated the stop of Mr. Goins’ vehicle based on

information relayed to him via radio dispatch and his mobile data terminal. Although the citizen

informant did not testify at the suppression hearing, it is undisputed that he provided the WCC

dispatcher with his name, present location, and contact information at the time he called 9-1-1.

The informant further identified himself as the front desk manager for the Econo Lodge and

advised the WCC dispatcher that a patron at the Econo Lodge bar, driving a green Ford F-150

with a specific license plate number, “is so drunk, he can’t even walk[,]” and that it would be

“bad news” when the patron left the bar and got back into his truck. Thus, the informant in this

case was reporting information as he witnessed it and “[t]his immediacy lends further credibility

to the accuracy of the facts being relayed, as it avoids reliance upon the informant’s memory.”

Weisner at 302. Moreover, the informant’s motivation for reporting the events supports the

reliability of his tip since it can be reasonably inferred that his motivation was based on his

concern for other motorists and possibly the patron also. See State v. Rapp, 9th Dist. Wayne No.

12CA0062, 2013-Ohio-4408, ¶ 11, citing Weisner at 302. “Because the tipster was an identified

citizen informant, we may ascribe a high degree of reliability to the information that he provided,

and it need not be supported by independent observations by [Trooper Ondick].” State v. Woody,

9th Dist. Lorain No. 14CA010679, 2016-Ohio-631, ¶ 11, citing Weisner at 300; see Rapp at ¶ 11,
                                               8


citing State v. Catanzarite, 9th Dist. Summit No. 22212, 2005-Ohio-260, ¶ 15. Therefore, we

conclude that based on the totality of the circumstances, the WCC dispatcher had a reasonable

basis for issuing the dispatch in this case.

        {¶15} As mentioned above, Trooper Ondick stated that he relied on the information

relayed through the dispatch and his mobile data terminal. Although Trooper Ondick believed

he had been given the license plate number of the green Ford truck, he stated he could not be

certain because Dispatcher Lloyd was continuously giving him information while he attempted

to locate the vehicle and he did not know when the information was entered. It is undisputed,

however, that Dispatcher Lloyd advised him that a citizen had called to report a possible

intoxicated driver leaving the Econo Lodge in a green Ford truck, and was possibly heading

toward the City of Wooster. Trooper Ondick further testified that the information about the

vehicle included that the truck was an older model and was a dark green and that he only came

across one green Ford truck that evening—the truck driven by Mr. Goins.

        {¶16} Although Trooper Ondick did not give an estimate of how long it took him to

locate Mr. Goins’ vehicle after receiving the dispatch and heading in the direction of the Econo

Lodge, the trial court found that the distance from the Econo Lodge to the location where the

vehicle was stopped appeared to be short. The trial court based this finding on the fact that the

initial 9-1-1 call occurred around 1:35 a.m. and Mr. Goins’ truck came into view on Trooper

Ondick’s dashcam at 1:44:43 a.m. A review of the record in this case shows that the trial court’s

findings were based on competent, credible evidence and, therefore, we must accept those

findings of fact. See Roberts, 110 Ohio St. 3d 71, 2006-Ohio-3665 at ¶ 100, citing Mills, 62 Ohio

St.3d at 366.
                                                 9


       {¶17} Upon review of the record in this case, we conclude that based on the totality of

the circumstances, Trooper Ondick acted upon reasonable suspicion and that the investigative

stop of Mr. Goins’ vehicle was constitutionally valid.

       {¶18} Therefore, the trial court did not err by overruling Mr. Goins’ motion to suppress.

Mr. Goins’ assignment of error is overruled.

                                                III.

       {¶19} Mr. Goins’ sole assignment of error is overruled. The judgment of the Wayne

County Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       JULIE A. SCHAFER
                                                       FOR THE COURT
                                         10




CALLAHAN, P. J.
CARR, J.
CONCUR.


APPEARANCES:

PATRICK L. BROWN, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.